10/25/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                 Case Number: OP 22-0583


                                        OP 22-0583
                                                                                11;ffirs album


 RYAN ARION,                                                                OCT 2 5 2022
                                                                          Bowen Greenwood

             Petitioner,
                                               OPIGINAI                 Clark of Supreme Court
                                                                           state of Montana



       v.
                                                                    ORDER
 JIM SALMONSEN, Warden,
 Montana State Prison.

             Respondent.


       Representing himself, Ryan Arion has filed a Petition for Writ of Habeas Corpus,
requesting that this Court "inquire into whether the petitioner is unlawfully restrained of
his liberty." After correctly citing the habeas corpus statutes, Arion puts forth that his
appointed counsel "prejudiced" him because his counsel did not appeal his sentence upon
revocation on Arion's request, causing "abandonment of appeal." Arion "implores this
Court to reverse the Judgment."
       Arion challenges his sentence from the Lewis and Clark County District Court. We
secured a copy of the judgment, most recently amended in September 2021. Arion pleaded
guilty to felony accountability (theft — obtain or exerts unauthorized control over property
exceeding $1,500 not exceeding $5,000-2' offense) in April 2021. The District Court
committed Arion to the Department of Corrections for a suspended, five-year term. The
court ran his sentence consecutively to his prior sentence from Custer County District
Court. See Arion v. Salmonsen, No. OP 22-0192, Order (Mont. Jul. 19, 2022).
      Arion has not presented a prima facie case that he is unlawfully restrained. Miller
v. Eleventh Judicial District Ct., 2007 MT 58, ¶ 14, 336 Mont. 207, 154 P.3d 1186. He
has not shown how his incarceration is illegal. Section 46-22-101(1), MCA. Moreover,
Arion, who appears to be familiar with filing matters in this Court, could have sought and
filed a timely appeal on his own behalf last year or sought leave to file an out-of-time
appeal. This Court cannot reverse his judgment through a writ of habeas corpus.
       Arion retains the remedy of seeking relief in the Lewis and Clark County District
Court through a petition for postconviction relief. See §§ 46-21-101, through 46-21-203,
MCA.
       IT IS THEREFORE ORDERED that Arion's Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Ryan Arion personally.
                       4-4-,
       DATED this e-e3C lay of October, 2022.